Exhibit 99.1 NEWS RELEASE Contact: Ted Detrick, Investor Relations – (215) 761-1414 Matt Asensio, Media Relations – (860) 226-2599 CIGNA REPORTS FIRST QUARTER 2012 RESULTS Raises Outlook for 2012 Earnings and Customer Growth o Consolidated operating revenues1 increased 27% to $6.9 billion in the first quarter. o Adjusted income from operations1 was $370 million, or $1.28 per share, excluding the after-tax loss of $11 million, or $0.04 per share, from results of the Run-off Guaranteed Minimum Death Benefits (VADBe)2 business. o Total revenues increased 25% to $6.8 billion and shareholders’ net income1 was $371 million, or $1.28 per share. o Cigna grew its medical customer base by 1.2 million people in the first quarter. o The Company now estimates full year 2012 earnings, on an adjusted income from operations1,3 basis, to be in the range of $1.52 billion to $1.63 billion, or $5.20 to $5.55 per share. BLOOMFIELD, CT, May 3, 2012 – Reflecting solid contributions to consolidated revenue and earnings from each of its ongoing businesses, Cigna Corporation (NYSE: CI) today reported first quarter 2012 consolidated operating revenues1 of $6.9 billion, an increase of 27% over the first quarter of 2011.Revenues reflect growth in premium and fees of 36% in Health Care, 24% in International and 8% in Disability and Life, driven by continued growth in our targeted customer segments, as well as the impact of the HealthSpring acquisition.Total revenues increased 25% to $6.8 billion in the first quarter. Cigna's adjusted income from operations1 for the first quarter of 2012 was $370 million, or $1.28 per share, excluding the after-tax loss of $11 million, or $0.04 per share, from results of the VADBe2 business.This result compares with $359 million, or $1.31 per share, for the first quarter of 2011.Adjusted income from operations1 in the first quarter of 2012 included favorable prior year claim development in the Health Care business of $38 million after-tax, or $0.13 per share, compared to $22 million after-tax, or $0.08 per share, in the first quarter of 2011. Cigna reported shareholders’ net income1 of $371 million, or $1.28 per share, for the first quarter of 2012, compared with shareholders’ net income1 of $413 million, or $1.51 per share, for the first quarter of 2011.Shareholders’ net income1 included special items4 which generated a loss of $0.14 per share in the first quarter of 2012 and income of $0.09 per share in the first quarter of 2011. "Our first quarter 2012 results exceeded our expectations for earnings and customer growth, reflecting continued effective execution of our strategy with solid contributions from each of our ongoing businesses," said David M. Cordani, President and Chief Executive Officer. "We are pleased that our health and wellness programs continue to deliver value for customers who are seeking to improve their overall health status while achieving a more sustainable level of cost.Our recent acquisition of HealthSpring positions us to effectively serve the U.S. Seniors market, and we arepartneringwith physicians on a collaborative and accountable model for U.S. HealthCare. Through these initiatives,and our investments in emerging economies, we continue to strengthen Cigna's capabilities and position Cigna for long-term growth for the benefit ofall of our customers and shareholders." 2 CONSOLIDATED HIGHLIGHTS The following table includes highlights of results anda reconciliation of adjusted income from operations1 to shareholders’ net income (dollars in millions, except per share amounts; customers in thousands): Three Months Ended March 31, December 31, Total Revenues $ $ $ Consolidated Earnings Adjusted income from operations1 $ $ $ Net realized investment gains (losses), net of taxes 12 17 4 GMIB results, net of taxes5 41 13 7 Special items, net of taxes4 ) 24 ) Shareholders' net income1 $ $ $ Adjusted income from operations1, per share $ $ $ Shareholders' net income1, per share $ $ $ As of the periods ended: Medical Customers Health Care International (Expatriate and Health Care) Total medical customers · Cash and short term investments at the parent company were approximately $520 million at March 31, 2012 and $3.8 billion at December 31, 2011.The year-end 2011 balance included amounts to fund the HealthSpring acquisition that closed on January 31, 2012. 3 HIGHLIGHTS OF SEGMENT RESULTS See Exhibit 2 for a reconciliation of adjusted income (loss) from operations1 to segment earnings (loss)1. Health Care This segment includes medical and specialty health care products and services provided on guaranteed cost, retrospectively experience-rated and service-only funding bases.Specialty health care includes behavioral, dental, disease and medical management, stop-loss, and pharmacy-related products and services. Financial Results (dollars in millions, customers in thousands): Three Months Ended March 31, December 31, Premiums and Fees $ $ $ Adjusted Income from Operations1 $ $ $ Adjusted Margin, After-Tax7 % % % Customers: Commercial Medicare and Medicaid 44 44 Medical Behavioral Care9 Dental Pharmacy Medicare Part D · Overall, Health Care results reflect continued growth in our targeted customer segments and two months of results for HealthSpring, which was acquired on January 31, 2012. · First quarter premiums and fees increased approximately 36% relative to first quarter 2011, due to the impact of the HealthSpring acquisition, business growth, rate increases, and increased specialty penetration, partially offset by current medical business mix, reflecting a continued shift by clients to our Administrative Services Only (“ASO”) solutions. · First quarter 2012 adjusted income from operations1 reflect continued growth in targeted medical and specialty businesses, and favorable prior year claim development of approximately $38 million after-tax, compared to $22 million after-tax of favorable development in first quarter 2011, as well as targeted strategic investments in support of our customer growth, service capabilities, and ongoing efficiency programs. · Health Care medical claims payable8 was approximately $1.5 billion at March 31, 2012 and $900 million at December 31, 2011.The March 31, 2012 balance included the impact of the HealthSpring acquisition. 4 International This segment includes Cigna’s supplemental health, life, and accident insurance and Global Health expatriate benefits businesses operating in select international markets. Financial Results (dollars in millions, customers and policies in thousands): Three Months Ended March 31, December 31, Premiums and Fees $ $ $ AdjustedIncome from Operations1 $
